Citation Nr: 1438949	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a separate compensable rating for the neurological manifestations of the service connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1987 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2010, a Travel Board hearing was held at the Little Rock, Arkansas RO before the undersigned.  A transcript of that hearing has been associated with the claims file.

This case was remanded for further development in March 2011.  In July 2013, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  


FINDING OF FACT

The Veteran has left and right lower extremity radiculopathy, consistent with mild (but not greater) incomplete paralysis of the sciatic nerve, as a neurological manifestation of her low back disability.


CONCLUSION OF LAW

The criteria for a 10 percent rating for lumbosacral radiculopathy of the left and right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2008 and July 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 

Analysis 

The Veteran's service connected recurrent lumbar sprain with occasional sciatic symptoms is rated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities of the spine, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  The Veteran appeals the denial of entitlement to a separate compensable rating for the neurological manifestations of the service connected lumbar spine disability.  

After review of the record, the Board finds in favor of the claim.  In this regard, the October 2011 VA examiner noted that there were abnormalities affecting various peripheral nerves of the lower extremities.  The VA examiner, however, was unable to associate any neurological impairment with the service connected lumbar strain and suggested that the Veteran undergo an EMG study.  An EMG study was conducted in October 2012 during which time active denervation was found in L4-L5 paraspinal muscles and right L5-S1 paraspinal muscles indicative of lumbosacral radiculopathy.  The October 2012 VA examination further disclosed a diagnosis of lumbar radiculopathy.  

The Board acknowledges that the VA opinions rendered in October 2011 and October 2012 do not associate the Veteran's neurological impairment with the service connected low back disability.  In July 2013, private examiner, Dr. B. however, concluded that the Veteran's radicular symptoms of pain and numbness were caused by her lumbar and thoracic spine condition.  Dr. B.'s statements in conjunction with the October 2012 EMG findings place the evidence in equipoise. Resolving reasonable doubt in her favor, the Board finds that a separate 10 percent rating for radiculopathy of the left and right lower extremity associated with the Veteran's lumbar spine disability is warranted.

In reaching the conclusions above, the Board finds that while a 10 percent rating is warranted for radiculopathy of the left and right lower extremity, the criteria required for the next higher disability rating has not been shown.  To that end, under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

During her November 2010 hearing and in May 2011 correspondence, the Veteran reported left leg numbness, tingling, burning sensation, weakness, and sharp pains.  The October 2011 VA examination revealed findings of radiculopathy of the left lower extremity and positive Babinski left foot related to the lumbar spine.  Left lower extremity numbness and paresthesias/dysesthesias was reported as moderate.  Muscle strength was normal at that time and she was without muscle atrophy.  Her gait was normal and reflex examination was also normal.  She was noted, however, to have decreased sensation in the left lower extremity and mild radiculopathy of the left lower extremity.  Examination revealed mild incomplete paralysis of the sciatic nerve.  Although other nerves were shown to have abnormalities during this examination, such have not been attributed to the lumbar spine.  

The September 2012 VA examination revealed findings of radiculopathy associated with the lumbar spine involving the sciatic nerve for the left and right extremities.  Symptoms included constant pain, intermittent pain, paresthesias and/or dysesthesias and numbness of a mild degree.  There was decreased sensation to light touch on the left side, and decreased muscle strength (4/5) on the left side but no muscle atrophy.  Reflexes were normal.  Her gait was normal and she had down going Babinski reflex on the right but inconsistent Babinski on the left.  

The Board associates the medical findings and lay statements described above and in the record as showing "mild" incomplete paralysis of the sciatic nerve.  To that end, the involvement is shown to be mostly sensory, as her reflexes and gait are normal.  Although examination revealed decreased muscle strength 4 /5, examinations continually show there is no muscle atrophy.  The Board acknowledges that left lower extremity numbness and paresthesias/dysesthesias was reported as moderate in October 2011.  The Board finds it probative, however, that examination findings at that time disclosed normal muscle strength, no muscle atrophy, and normal reflexes.  The Board also notes that her symptoms of pain, paresthesias and/or dysesthesias and numbness were described as mild by the September 2012 VA examiner.  When the evidence is viewed as a whole, no more than mild impairment is shown.   

The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of her disability to include her reports of numbness, tingling, burning sensation, weakness, and sharp pains.  The Board, however, has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  At most, the objective evidence of record reflects left and right leg lumbosacral radiculopathy of the sciatic nerve of a mild degree.  The constellation of manifestations expected for moderate impairment is not present for the left or right lower extremity.  Although the Veteran complains of numbness, tingling, burning sensation, weakness, and sharp pain, such is not shown to be of a moderate degree when the evidence is viewed as a whole.  In reaching this determination, the Board has considered the guidance established in section 4.120, 4.123 and 4.124.  Accordingly, while a separate 10 percent rating for radiculopathy of the left and right lower extremity associated with the Veteran's lumbar spine disability is warranted, the evidence is against a rating higher than 10 percent disabling. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Most importantly, at the outset, the manifestations of the Veteran's left and right lower extremity radiculopathy are contemplated by the schedular criteria.  While she complains of numbness, tingling, burning sensation, weakness, and sharp pains of the lower extremities, these manifestations are contemplated by the schedular criteria and the criteria provides for higher evaluations based on the severity of the disability.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  In any event, the Board finds that the Veteran has not required frequent periods of hospitalization for her disability or marked interference with employment.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER


A separate 10 percent rating for radiculopathy of the left and right lower extremities associated with the Veteran's lumbar spine disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
M.Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


